Citation Nr: 1143596	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The claimant/appellant alleges he had recognized service with the United States Armed Forces of the Far East (USAFFE) during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decisional letter by the Manila RO that denied the appellant's claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  In January 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO.  A report of this conference is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  

A close review of the claims file shows the appellant has not been advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of this matter.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged that he was prejudiced because he did not receive timely notice of what was needed to substantiate his claim.  The record reflects that based on information he provided in his February 2009 claim for benefits, the RO sought service department verification of his service, and based on service department certification that he did not have qualifying service, determined he is ineligible for VA benefits as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the appellant's service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

The RO sought certification of the appellant's military service and advised him as to what documents he could submit to assist in the matter.  There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete.  The appellant has also not submitted any further evidence suggesting that re-certification of his service/nonservice is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The appellant previously filed a claim for service connection for malnutrition, heart disease, peripheral neuropathy, avitaminosis, and other prisoner of war diseases in August 2006.  See VA Form 21-526.  In conjunction with this claim, he submitted a copy of an "Affidavit for Philippine Army Personnel" (PA AGO Form 23), dated in May 1946, which lists his name as [redacted]; service number as [redacted]; date of birth as February [redacted], 1921; birthplace as Coron, Palawan; indicates he began training on July 12, 1941, was inducted into the USAFFE on December 1, 1941, and was processed on July 25, 1945.  It also shows that his last major assignment was with the 4th Repl Co, 4th Repl Bn.  

In August 2006, the RO submitted the foregoing information to the National Personnel Records Center (NPRC) and requested that they furnish any and all records that they might have for the appellant.  In October 2006, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In February 2009, the appellant applied for one-time payment from the Filipino Veterans Equity Compensation Fund.  He contended that he had active service with the Commonwealth Army from December 1, 1941 to May 3, 1946, and listed his full name as [redacted]; his date of birth as May [redacted], unknown; his place of birth as Coron, Palawan; and his service number as [redacted].  He also provided the names of his spouse, father, and mother.  See February 2009 VA Form 21-4138.

In support of his claim for the one-time payment from the Filipino Veterans Equity Compensation Fund, the appellant submitted the following: 

* A Processing and Identification Slip from the Headquarters for the Philippine Army's 3rd Replacement Battalion which states that [redacted], service number [redacted], was inducted into the USAFFE on December 1, 1941, and was with 92nd CAC at Bataan.

* A certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General (Form AGNR5) which provided information as to the back pay that [redacted], service number [redacted], received for serving in the 4th Repl Bn as a member of the Commonwealth Army of the Philippines, in the service of the USAFFE/Guerrilla.

* An Enlistment Record which states that [redacted], service number [redacted], born on February [redacted], 1921 in Coron, Palawan, was accepted for service at 4th Repl Bn on December 1, 1941, in the grade of private to 1st Prov. Bn. 92nd CAC Hq.  

* A Final Endorsement, addressed to the Adjutant General, which states that [redacted], service number [redacted], and member of 4th Repl. Co., was separated from service on May 3, 1946.

* A "certified exact true copy" of the appellant's chronological record of activities as reported in his PA AGO Form 23, dated in February 1954, and signed by the Assistant Adjutant General (for the Philippine Army).

In August 2010, the RO sought re-certification of the appellant's service from the NPRC.  The following information (gleaned from the additional documents that the appellant had provided since the October 2006 certification) was provided to the NPRC: 

Name: [redacted]
Alternative names: [redacted], [redacted]
Service number: [redacted]
Date of birth: February [redacted], 1921
Place of birth: Coron, Palawan, Philippines
Father's name: [redacted]
Mother's name: [redacted]
Spouse's name: [redacted]
Date entered active duty: December 1, 1941
Date separated from active duty: May 3, 1946
Branch of service: USAFFE in the B Battery 1st Bn CAC; 4th Repl Co 4th Repl Bn; 1st Prov Bn 92nd CAC Hq.

The RO also submitted for the NPRC's review a copy of the appellant's PA AGO Form 23, Military Record, Form 24 (Enlistment Record), Form AGNR5 (Certificate of Military Service), and Processing and Identification Slip.  Based on the foregoing information, in December 2010, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In September 2011 written argument, the appellant's representative postulated that the appellant's records may have been "a part of the millions of military records damaged or destroyed during the 1973 Fire at the NPRC."

C. Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. §  3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines.  Based on the different sets of information contained in the appellant's PA AGO Form 23, Processing and Identification Slip, Form AGNR5, Enlistment Record and Final Endorsement, in October 2006 and in December 2010, the service department (via the NPRC) certified it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The Board acknowledges that some of the documents submitted by the appellant suggest that he had service in the USAFFE.  In particular, his PA AGO Form 23 and his Processing and Identification Slip state that he was inducted into the USAFFE on December 1, 1941.  His Form AGNR5 also indicates he was paid back pay for serving as a member of the Commonwealth Army of the Philippines in the service of the USAFFE/Guerrillas.  However, such documents were provided by the Philippine Army, not the U.S. service department and they are therefore inadequate to establish veteran status.   see 38 C.F.R. §  3.203(a).  Conversely, certifications from the service department (via the NPRC) are binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.

The appellant's representative has also suggested that the reason the NPRC has not been able to verify the appellant' service in the United States Armed Forces is because his records may have been among those damaged or destroyed during a 1973 fire at that facility.  However, the NPRC has not indicated their certification that the appellant had not served in the U.S. Armed Forces was impacted by the 1973 fire at that facility.  

The appellant has provided no further evidence (since the December 2010 certification) that would warrant a request for re-certification of his service/ nonservice by the service department and VA must abide by the service department's certification.  See Capellan v. Peake, 539 F.3d 1737 (Fed Cir. 2008); Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The appeal to establish veteran status for the appellant and his entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


